Title: To George Washington from Elizabeth Foote Washington, 22 April 1797
From: Washington, Elizabeth Foote
To: Washington, George



Dear Sir,
Hay-Field April 22d 1797.

I have flatter’d myself should have got what fine herrings I want from your fishing Landing, but am inform’d I cannot, which has put me to a great nonplus to know what to do, or where to apply—for not doubting but what I should get them there (as it had been the custom) I never applied any where else. I have already had four hands waiting at the ferry Landing for near a week & got only three hundred—yet still hop’d should get them when the weather moderated. I fear it is too late to apply to any other fishery, therefore Should esteem it as a Singular favour could you let me have six or Seven thousand herrings from your Seine. am Sir with the greatest esteem your very Humble Servant

Elizabeth Washington

